Citation Nr: 0930735	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, clinically diagnosed as bipolar disorder. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to January 
1974, and from April 1975 to April 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for an acquired psychiatric disorder.  
A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on September 25, 2007.  
A copy of the hearing transcript has been associated with the 
file.

In January 2008, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDING OF FACT

An acquired psychiatric disorder first manifested years after 
service and is not related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service, nor may a psychosis be 
presumed to have been incurred therein.   38 U.S.C.A. §§ 
1110, 1112, 1113, 5103-5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated July 2005, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  
Additionally, in correspondence dated March 2006, the Veteran 
was notified of the way initial disability ratings and 
effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for an acquired 
psychiatric disorder because, while there are current 
diagnoses of an acquired psychiatric disorder, there is no 
evidence of pertinent disability in service or for several 
years following service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).   In view of the absence of findings of a 
psychiatric disorder in service and the first suggestion of 
pertinent disability many years after active duty, relating a 
psychiatric disorder to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties 
to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   Service 
connection for a psychosis is presumed if it is manifest to a 
compensable degree within a year of separation from active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Analysis

As a preliminary matter, it is noted that there is no medical 
evidence of a psychosis manifesting to a compensable degree 
within one year of the Veteran's separation; thus, the 
presumptive period is not for application.  See 38 C.F.R. §§ 
3.307, 3.309.

Review of the Veteran's service treatment records shows no 
indication of a psychiatric disorder in service.  His initial 
enlistment examination, dated September 1971, and his two 
separation examinations, dated November 1973 and March 1979, 
were all negative for any mention of a psychiatric disorder.  
There is no evidence that the Veteran sought treatment for a 
psychiatric disorder in service or that he otherwise showed 
symptoms of such a disability.

According to post-service treatment records, the Veteran 
first sought treatment for a psychiatric disorder in 1995, at 
which point he received an Axis I diagnosis of bipolar 
disorder, first episode.  Since 1995, the Veteran has 
continued to seek treatment for a psychiatric disorder, which 
has been characterized primarily as bipolar disorder, but has 
also been diagnosed as both personality disorder and post-
traumatic stress disorder (PTSD).  A review of the post-
service treatment records shows that the Veteran has not ever 
related his symptoms to his service during the course of his 
treatment for a psychiatric disorder.  Moreover, none of the 
medical professionals who have treated the Veteran over the 
years have indicated that his disability resulted from his 
active service.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted in this case.  While the 
Veteran has current diagnoses of a psychiatric disorder, 
there is no competent evidence that it is related to service.  
The Veteran testified during his hearing that he did not seek 
treatment for a psychiatric disorder until several years 
after service.  The medical evidence of record does not 
indicate treatment for a psychiatric disorder until 1995, 
more than 20 years after discharge.  During the course of his 
treatment for a psychiatric disorder, the Veteran has never 
related his disability to his active service, nor have any of 
his treatment providers noted a psychiatric disability as the 
result of service.

During his September 2007 hearing, the Veteran testified that 
he had nervous problems in service that have continued since 
his discharge from service.  Lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).   However, the Board finds that 
the reported history of continued symptoms since active 
service is inconsistent with the remaining evidence of 
record.  There were no findings of psychiatric complaints or 
disability in service and the separation examination in March 
1979 revealed a normal psychiatric evaluation.  On the Report 
of Medical History at that time, the Veteran denied that he 
had or had had depression or excessive worry, trouble 
sleeping, loss of memory or nervous trouble of any sort.  
This evidence undermines the credibility of his more recent 
claims that nervous problems started in service.  The post-
service medical evidence does not reflect clinical treatment 
for a psychiatric disorder until 1995, over 20 years post-
discharge, and the 1995 clinical records do not point to 
service as the date of onset. 

Furthermore, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App.  
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's acquired psychiatric disorder is 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, clinically diagnosed as bipolar disorder, is 
denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


